Citation Nr: 1822637	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  12-31 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than April 27, 2010 for the grant of service connection for degenerative joint disease, L4-5 and L5-S1.

2.  Entitlement to an effective date earlier than April 27, 2010 for the grant of service connection for cervical spine degenerative joint disease.  

3.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease, L4-5 and L5-S1.

4.  Entitlement to an initial disability rating in excess of 10 percent for cervical spine degenerative joint disease.  

5.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for hypertension.

6.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a heart disability, to include congestive heart failure.
7.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for a heart disability, to include congestive heart failure.

10.  Entitlement to service connection for a renal disability.

11.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Jon M. Brown, Agent


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In the September 2011 rating decision, the RO granted service connection or degenerative joint disease, L4-5 and L5-S1 and cervical spine degenerative disc disease, assigned 10 percent ratings for each effective April 27, 2010, denied service connection for a renal condition, and denied the Veteran's requests to reopen claims of hearing loss, congestive heart failure, hypertension, and sleep apnea.  

The Veteran's claim for service connection for congestive heart failure has been recharacterized as a heart disability to include congestive heart failure.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

In a November 2013 rating decision, the RO granted service connection for sleep apnea.  As this represents a full grant of the benefit sought with respect to this issue, it is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In a July 2013 rating decision, in pertinent part, the RO granted service connection for a right auricle deformity and assigned a noncompensable rating, effective February 17, 2012.  In a December 2013 statement, the Veteran's representative requested reconsideration of that rating and specifically stated that the request was for further review by the RO and was not a Notice of Disagreement (NOD).  According to the Federal regulations in effect at the time, a "written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a Notice of Disagreement." 38 C.F.R. § 20.201 (2012).  The notice requires no "special wording," but "must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review."  Id.  See also Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  Although the December 2013 statement expressed disagreement with the July 2013 rating decision, it specifically declined appellate review and reserved the possibility of requesting appellate review for a later date.  For that reason, the Board finds that the December 2013 statement was not a valid NOD.   

In a June 2014 rating decision, the RO denied an increased rating for right auricle deformity.  In December 2016, the Veteran's representative submitted a substantive appeal (VA Form 9) and noted that he had yet to receive a Statement of the Case (SOC).  The VA Form 9 did not specify the issue to which it referred but, given that the Veteran's representative attached a copy of the December 2013 statement, the Board interprets it as relating to the right auricle deformity claim.  A substantive appeal must be submitted after an SOC has been furnished.  38 C.F.R. § 20.200 (2017).   As the Veteran's representative indicates, there has been no SOC.  However, as stated above, the December 2013 statement was not a valid NOD.  To be timely, an NOD must be filed within one year of the rating decision.  38 C.F.R. § 20.302 (2017).  Because VA did not receive an NOD within a year of either the July 2013 or June 2014 rating decisions, there was no NOD to which an SOC could respond.  Even if the Board were to interpret the December 2016 VA Form 9 as an attempted NOD, it would be untimely.  For these reasons, there is no valid appeal with regard to an increased rating for right auricle deformity and this issue is not before the Board.  

In November 2017, the Board referred the Veteran's claim for an expert medical opinion by a Veterans Health Administration (VHA) physician.  See 38 U.S.C. § 7109 (2012); 38 C.F.R. § 20.901 (2017).  The VHA physician provided an opinion in January 2018.  VA referred the opinion letter to the Veteran and his representative for review and allowed 60 days for the submission of any additional evidence or argument.  The Veteran's representative responded in February 2018 with additional evidence.  A copy of the VHA letter has been associated with the claims file.  

The issue of service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no record of a claim by the Veteran for service connection for a back disability prior to September 1983.  

2.  The Veteran's September 1983 claim for service connection for a back disability was denied in a December 1983 rating decision.  He appealed this issue to the Board, which denied the Veteran's claim in an October 1987 decision.  In denying this claim, the Board considered both the Veteran's cervical and lumbar spine.  The Board's decision was final as of the date of its issuance.

3.  The next communication seeking service connection for a back disability was received in April 2003.  There is no indication of an attempt to reopen the claim between October 1987 and April 2003.  

4.  The Veteran's April 2003 request to reopen his claim for service connection for a back disability was denied in a January 2005 rating decision.  He appealed this issue to the Board, which denied the Veteran's claim in a June 2009 decision.  In denying this claim, the Board considered both the Veteran's upper and lower back.  The Board's decision was final as of the date of its issuance.  

5.  The next communication seeking service connection for a back disability was received on April 27, 2010.  There is no indication of an attempt to reopen the claim between June 2009 and April 27, 2010.  

6.  A September 2011 rating decision granted service connection for degenerative joint disease, L4-5 and L5-S1, and cervical spine degenerative joint disease, with an effective date of April 27, 2010.  

7.  For the period on appeal, the Veteran's degenerative joint disease, L4-5 and L5-S1 does not manifest as a limitation of forward thoracolumbar flexion of 60 degrees or less, a combined range of thoracolumbar motion less than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, ankylosis, or incapacitating episodes of intervertebral disc syndrome (IVDS).  

8.  For the period on appeal, the Veteran's cervical spine degenerative joint disease does not manifest as a limitation of forward cervical flexion of 30 degrees or less, a combined range of cervical motion less than 170 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, ankylosis, or incapacitating episodes of intervertebral disc syndrome (IVDS).  

9.  The Veteran's claim for service connection for hypertension was denied in a January 2005 rating decision on the basis that the evidence failed to establish a nexus to service.  He appealed this issue to the Board, which denied the Veteran's claim in a June 2009 decision on the same basis.  The Board's decision was final as of the date of its issuance.  

10.  Evidence received since the June 2009 Board decision raises a reasonable possibility of substantiating the claim of service connection for hypertension.

11.  The Veteran's claim for service connection for a heart condition was denied in a January 2005 rating decision on the basis that the evidence failed to establish a nexus to service.  He appealed this issue to the Board, which denied the Veteran's claim in a June 2009 decision on the same basis.  The Board's decision was final as of the date of its issuance.  

12.  Evidence received since the June 2009 Board decision raises a reasonable possibility of substantiating the claim of service connection for a heart disability.

13.  The Veteran's claim for service connection for hearing loss was denied in a January 2005 rating decision on the basis that the evidence failed to establish a current disability.  He appealed this issue to the Board, which denied the Veteran's claim in a June 2009 decision on the basis that the evidence failed to establish a current disability or a nexus to service.  The Board's decision was final as of the date of its issuance.  

14.  Evidence received since the June 2009 Board decision raises a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss.

15.  Hypertension initially manifested many years after separation from service and is not shown to be etiologically related to any service-connected disability.

16.  A heart disability initially manifested many years after separation from service and is not shown to be etiologically related to any service-connected disability.

17.  A renal disability initially manifested many years after separation from service and is not shown to be etiologically related to any service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior to April 27, 2010, for the grant of service connection for degenerative joint disease, L4-5 and L5-S1 are not met.  38 U.S.C. §§ 5101, 5107, 5108, 5110, 7105 (2012); 38 C.F.R. §§ 3.104, 3.400, 20.302, 20.1100, 20.1103 (2017).  

2.  The criteria for entitlement to an effective date prior to April 27, 2010, for the grant of service connection for cervical spine degenerative joint disease are not met.  38 U.S.C. §§ 5101, 5107, 5108, 5110, 7105; 38 C.F.R. §§ 3.104, 3.400, 20.302, 20.1100, 20.1103.  

3.  For the period on appeal, the criteria for a disability rating in excess of 10 percent for degenerative joint disease, L4-5 and L5-S1 were not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).

4.  For the period on appeal, the criteria for a disability rating in excess of 10 percent for cervical spine degenerative joint disease were not met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242.

5.  The June 2009 Board decision is final with regard to the issue of entitlement to service connection for hypertension.  New and material evidence sufficient to reopen the claim of entitlement to service connection for hypertension has been received.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.1100, 20.1103, 20.1104 (2017).

6.  The June 2009 Board decision is final with regard to the issue of entitlement to service connection for a heart disability.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a heart disability has been received.  38 U.S.C. §§ 5108, 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1100, 20.1103, 20.1104.

7.  The June 2009 Board decision is final with regard to the issue of entitlement to service connection for bilateral hearing loss.  New and material evidence sufficient to reopen the claim of entitlement to service connection for bilateral hearing loss has been received.  38 U.S.C. §§ 5108, 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1100, 20.1103, 20.1104.

8.  Hypertension was not incurred in or aggravated by service, may not be presumed to have been incurred in or as a result of service, and was not caused or aggravated by any service-connected disability.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).  

9.  A heart disability was not incurred in or aggravated by service, may not be presumed to have been incurred in or as a result of service, and was not caused or aggravated by any service-connected disability.  38 U.S.C. §§ 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310.  

9.  A renal disability was not incurred in or aggravated by service, may not be presumed to have been incurred in or as a result of service, and was not caused or aggravated by any service-connected disability.  38 U.S.C. §§ 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  
      
Cervical and Lumbar Spine  - Effective Date

The Veteran asserts that he should be granted an effective date earlier than April 27, 2010 for service connection for degenerative joint disease, L4-5 and L5-S1 and cervical spine degenerative joint disease.  Unless specifically provided otherwise by statute, the effective date of an award for compensation benefits based on (1) an original claim, (2) a claim reopened after final adjudication, or (3) a claim for increase, is the date VA received the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400; Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that the effective date of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but rather, on the date the application was filed with VA).  

The Veteran first submitted a claim for entitlement to service connection for a back disability in September 1983.  VA denied this claim in December 1983.  The Veteran appealed the claim to the Board, which denied it in October 1987.  In denying the claim, the Board discussed both the Veteran's cervical and lumbar spine.  Board decisions are generally final as of the date of their issuance.  38 C.F.R. § 20.1100.  

The Board notes that, according to a November 1987 letter from the Board to the AOJ, the October 1987 Board decision was returned undelivered.  The Board instructed the AOJ to "[p]lease resend when the correct address is ascertained, with any necessary explanation."  There is nothing in the record to indicate that the decision was re-sent.  However, the presumption of regularity states that VA and other government officials perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  See Marsh v. Nicholson, 19 Vet. App. 381 (2005).  A veteran may rebut this presumption by submitting clear evidence that VA's regular mailing practices were not followed, but evidence of nonreceipt, by itself, does not rebut the presumption.  Davis v. Principi, 17 Vet. App. 29, 36 (2003).  In order to rebut the presumption, the Veteran must establish both that the mailing was returned as undeliverable and that there were other possible and plausible addresses available to VA at the time of the Board's decision.  Id. at 37.  Because is nothing in the record to indicate that other possible and plausible addresses were available to VA at the time of the Board's decision, the presumption of regularity has not been rebutted and the Board's October 1987 decision is final.  

The Veteran submitted a new claim for entitlement to service connection for a back disability in April 2003.  VA properly treated this as a request to reopen the issue and denied the request in January 2005.  The Veteran appealed the claim to the Board, which denied it in June 2009.  In denying the claim, the Board again discussed both the Veteran's upper and lower back.  As stated above, Board decisions are generally final as of the date of their issuance.  38 C.F.R. § 20.1100.  

The Board has reviewed the claims file for any document, submitted after the June 2009 Board decision but before the Veteran's April 27, 2010 claim, that could be considered a claim for service connection.  Lalonde, 12 Vet. App. at 381.  Prior to March 24, 2015, a "claim" was defined as "a formal or informal communication in writing requesting a determination of entitlement[,] or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2015).  Any communication or action that (1) indicates an "intent to apply for one or more [VA] benefits" and (2) "identif[ies] the benefit sought" may be considered an informal claim.  38 C.F.R. § 3.155(a) (2015).  The Board has found no communication from the Veteran to VA that could be construed as a claim for benefits prior to the claim submitted on April 27, 2010.  Moreover, neither the Veteran nor his representative assert that the Veteran filed an informal or formal claim during this time.

Instead, in an August 2012 statement, the Veteran contends that he submitted a claim for entitlement to service connection for a back disability in 1979.  There is no record of any claim by the Veteran for a back disability prior to September 1983.  There is a record of a claim in October 1979, but that claim only requested an increased rating for a service-connected nose fracture.  

Moreover, even if there had been an earlier claim in 1979, this would not entitle the Veteran to service connection as of the date of that claim.  The issue in reopening previously denied claims is whether there is new and material evidence, which "can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened."  38 C.F.R. § 3.156(a) (emphasis added).  Therefore, even if there had been an outstanding claim from 1979, that would not affect the finality of the October 1987 Board decision or the June 2009 Board decision.

As stated above, the effective date of an award based on a claim reopened after final adjudication shall not be earlier than the date of receipt of the claim to reopen.  38 U.S.C. § 5110(a).  Even if there had been a claim in 1979, the issue was last finally adjudicated in June 2009.  The proper effective date is therefore the date of receipt of the Veteran's claim to reopen, which is April 27, 2010.  

In order for the Veteran to be awarded an effective date based on the claims that were denied in the October 1987 or June 2009 Board decisions, he has to show clear and unmistakable error (CUE) in one of the prior denials as a collateral attack.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Neither the Veteran nor his representative have raised CUE to overcome the finality of the October 1987 or June 2009 Board decisions.  Any claim of CUE must be pled with specificity.  See Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This specific allegation must assert more than merely disagreement with how the facts of the case were weighed or evaluated.  Persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  Given these requirements, in the absence of any allegation of CUE, the Board cannot find that the October 1987 or June 2009 Board decisions were clearly and unmistakably erroneous.    

For these reasons, the Board concludes that the Veteran is not entitled to an effective date earlier than April 27, 2010 for service connection for degenerative joint disease, L4-5 and L5-S1 and cervical spine degenerative joint disease, which is the date of his application to reopen.

Lumbar Spine - Increased Rating

The Veteran contends that his degenerative joint disease, L4-5 and L5-S1 warrants a rating in excess of 10 percent.  It is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242, for degenerative arthritis of the spine, with a 10 percent rating on and after April 27, 2010.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4 (2017).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

"Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Given the nature of the present claims for higher initial evaluations, the Board has considered all evidence of severity since the effective date for the awards of service connection in April 2010.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

Diagnostic Code 5242 provides for ratings under either the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2017) for arthritis.  As Diagnostic Code 5003 provides for a compensable rating only if one is not available under the general formula, it is not applicable to this case.

The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area affected by residuals or injury or disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2017).  

Under the General Formula, a 10 percent rating is warranted for: forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  Id.

A 20 percent rating is warranted for: forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  Id.  at Note (5).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is from zero to 90 degrees, extension is from zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are from zero to 30 degrees.  Id.  at Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.

In addition, Diagnostic Code 5243 provides for ratings under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, which allows for the assignment of rating criteria based on the frequency and extent of incapacitating episodes during the preceding 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).  For VA rating purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Factors of joint disability include increased or limited motion, weakened movement, excess fatigability, incoordination, and painful movement, including during flare-ups and after repeated use.  DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995); 38 C.F.R. § 4.45.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.   

Additionally, "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Pain in a particular joint may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id.; 38 C.F.R. § 4.40.  Under 38 C.F.R. § 4.59, painful joints are entitled to at least the minimum compensable rating for the joint.  In this case, the minimum compensable rating has been in effect during the entire appeal period.  

The Veteran has submitted an April 2010 examination by a private examiner.  The examiner noted that any range of motion measurements incorporated DeLuca, pain, and repetition factors and represented "worse case scenario limitations."  Thoracolumbar motion was reported as 30 degrees of flexion, 10 degrees of extension, 30 degrees of left and right rotation, and 20 degrees of left and right lateral bending.  The Board notes that these are identical to the range of motion measurements this examiner reported for the Veteran's cervical spine.

The Veteran was afforded a VA examination in October 2010.  The Veteran reported gradually worsening lower back pain that had become constant.  He reported flare ups about once or twice a year for about 5 days each, during which time he had difficulty walking.  The Veteran reported a history of stiffness and pain, but no fatigue, decreased motion, weakness, or spasm.  There were no incapacitating episodes of spine disease and the Veteran reported that he could walk 1-3 miles.  On examination, the Veteran's gait was normal and there was no abnormal spinal curvature or ankylosis.  There was tenderness, but no spasm, atrophy, guarding, pain with motion, or weakness.  Thoracolumbar motion was reported as 90 degrees of flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, and 45 degrees of left and right lateral rotation.  There was no objective evidence of pain on active range of motion or following repetitive motion.  Range of motion was the same on repetition.  Reflexes, sensory examination, and muscle tone were normal, with no muscle atrophy.  Imaging documented arthritis.  The Veteran reported 4 weeks of time lost from work in the past year due to back pain.  The examiner found that the Veteran's low back disability had a functional impact in the form of pain and increased absenteeism.  Based primarily on this examination report, in its September 2011 rating decision, the RO assigned a 10 percent disability rating based on thoracolumbar tenderness without decreased motion.

The Veteran was afforded an additional VA examination in June 2012.  The Veteran reported pain but denied any flare ups.  On examination, thoracolumbar motion was reported as forward flexion to 90 or more degrees, extension to 30 or more degrees, right and left lateral flexion to 30 or more degrees, and right and left lateral rotation to 30 or more degrees.  There was no objective evidence of painful motion.  The Veteran's ranges of motion were the same on repetition.  The examiner found no functional loss or impairment of the thoracolumbar spine.  There was no localized tenderness, pain to palpation, guarding, or spasm.  Strength and reflexes were normal, with no muscle atrophy.  There was no radiculopathy or IVDS.  The examiner found that the Veteran's low back disability would have no impact on his ability to work.  

The preponderance of the evidence described above shows that the Veteran's low back disability does not warrant a rating in excess of 10 percent during the period on appeal.  No VA examiner or treatment provider has found that the forward flexion of the Veteran's thoracolumbar spine was 60 degrees or less, that the combined range of thoracolumbar motion was 120 degrees or less, or that there was muscle spasm or guarding.  Given the existence of a range of thoracolumbar motion, the preponderance of the evidence is against a finding that the Veteran has ankylosis of the thoracolumbar spine as defined above.  The Board acknowledges the April 2010 private examiner's findings regarding range of motion but, as stated above, that examiner specified that his findings were a "worse case scenario."  However, during the October 2010 VA examination, the Veteran reported that his flare ups were rare, occurring only once or twice a year for five days at a time.  The Board finds that a "worse case scenario" occurring, at most, for less than 3 percent of the year cannot represent the predominant level of impairment of the Veteran's thoracolumbar spine.  For this reason, the Board finds the April 2010 private examiner's findings to be of less probative value than those of the October 2010 and June 2012 VA examiners.  

The Board has considered the Veteran's lay statements.  The Veteran is competent to report his own observations with regard to the symptoms of his thoracic spine disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Nothing in those statements is inconsistent with the 10 percent rating currently assigned.  

In addition, the Board considered whether a higher rating is warranted under the regulations relating to additional functional loss due to pain, weakness, fatigability, incoordination, and other factors under DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45.  The Veteran's existing disability rating accounts for tenderness and, other than the April 2010 private examiner's report, there is nothing to indicate that his pain causes functional impairment equivalent to the criteria for a rating in excess of 10 percent.  For the reasons stated above, the April 2010 private examiner's findings are of little probative value.  

The Board additionally considered whether there are any other Diagnostic Codes which could apply to the Veteran's current lumbar spine disability.  Specifically, the Board has considered whether a higher rating is warranted under the formula for rating IVDS based on incapacitating episodes.  There is no evidence in the record of a diagnosis of IVDS or of incapacitating episodes as defined above.  For these reasons, a rating based on incapacitating episodes caused by IVDS is not warranted.  The Board therefore finds that there are no other potentially applicable Diagnostic Codes by which higher ratings can be assigned.

Any associated objective neurologic abnormalities caused by the Veteran's low back disability, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a at Note (1).  The evidence of record does not show that the Veteran has any neurologic abnormalities due to his low back disability.  

For these reasons, the Board finds that the Veteran's disability picture is most closely approximated by the 10 percent criteria for the period on appeal.  38 C.F.R. § 4.7.  Therefore, the preponderance of the evidence is against this claim, and it must be denied. 38 C.F.R. § 4.3.  

Cervical Spine - Increased Rating

The Veteran contends that his cervical spine degenerative joint disease warrants a rating in excess of 10 percent.  It is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242, for degenerative arthritis of the spine, with a 10 percent rating on and after April 27, 2010.

Diagnostic Code 5242 provides for ratings under either the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or under 38 C.F.R. § 4.71a, Diagnostic Code 5003 for arthritis.  As Diagnostic Code 5003 provides for a compensable rating only if one is not available under the general formula, it is not applicable to this case.

The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area affected by residuals or injury or disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

Under the General Formula, a 10 percent rating is warranted for: forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; a combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  Id.

A 20 percent rating is warranted for: forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; a combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees of less or favorable ankylosis of the entire cervical spine.  Id.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  Id.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  Id.  at Note (5).  For VA compensation purposes, normal forward flexion of the cervical spine is from zero to 45 degrees, extension is from zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are from zero to 80 degrees.  Id.  at Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  Id.

In addition, Diagnostic Code 5243 provides for ratings under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, as noted above.

Under 38 C.F.R. § 4.59, painful joints are entitled to at least the minimum compensable rating for the joint.  In this case, the minimum compensable rating has been in effect during the entire appeal period.  

The Veteran has submitted an April 2010 examination by a private examiner.  The examiner noted that any range of motion measurements incorporated DeLuca, pain, and repetition factors and represented "worse case scenario limitations."  Cervical motion was reported as 30 degrees of flexion, 10 degrees of extension, 30 degrees of left and right rotation, and 20 degrees of left and right lateral bending.  The Board notes that these are identical to the range of motion measurements this examiner reported for the Veteran's thoracolumbar spine.

The Veteran was afforded a VA examination in October 2010.  The Veteran reported neck pain.  He reported moderate flare ups about every two to four months for 3 to 7 days each, during which time his neck became stiff and sore.  The Veteran reported a history of stiffness and pain, but no fatigue, decreased motion, weakness, or spasm.  There were no incapacitating episodes of spine disease.  On examination, the Veteran's gait was normal and there was no abnormal spinal curvature or ankylosis.  There was tenderness, but no spasm, atrophy, guarding, pain with motion, or weakness.  Cervical motion was reported as 45 degrees of flexion, 45 degrees of extension, 45 degrees of left and right lateral flexion, and 80 degrees of left and right lateral rotation.  There was no objective evidence of pain on active range of motion or following repetitive motion.  Range of motion was the same on repetition.  Reflexes, sensory examination, and muscle tone were normal, with no muscle atrophy.  Imaging documented arthritis.  The examiner found that the Veteran's cervical spine disability had no effect on his ability to work. Based primarily on this examination report, in its September 2011 rating decision, the RO assigned a 10 percent disability rating based on cervical tenderness without decreased motion.

The Veteran was afforded an additional VA examination in June 2012.  The Veteran reported intermittent pain but denied any flare ups.  On examination, cervical motion was reported as forward flexion to 45 or more degrees, extension to 45 or more degrees, right and left lateral flexion to 45 or more degrees, and right and left lateral rotation to 70 degrees.  There was no objective evidence of painful motion.  The Veteran's ranges of motion were the same on repetition.  The examiner found no functional loss or impairment of the cervical spine.  There was no localized tenderness, pain to palpation, guarding, or spasm.  Strength and reflexes were normal, with no muscle atrophy.  There was no radiculopathy or IVDS.  The examiner found that the Veteran's cervical disability would have no impact on his ability to work.  

The preponderance of the evidence described above shows that the Veteran's cervical spine disability does not warrant a rating in excess of 10 percent during the period on appeal.  No VA examiner or treatment provider has found that the forward flexion of the Veteran's cervical spine was 30 degrees or less, that the combined range of cervical motion was 170 degrees or less, or that there was muscle spasm or guarding.  Given the existence of a range of cervical motion, the preponderance of the evidence is against a finding that the Veteran has ankylosis of the cervical spine as defined above.  The Board acknowledges the April 2010 private examiner's findings regarding range of motion but, as stated above, that examiner specified that his findings were a "worse case scenario."  However, during the October 2010 VA examination, the Veteran reported that his flare ups were infrequent, occurring every two to four months for 3 to 7 days each.  The Board finds that a "worse case scenario" occurring, at most, for less than 12 percent of the year cannot represent the predominant level of impairment of the Veteran's cervical spine.  For this reason, the Board finds the April 2010 private examiner's findings to be of less probative value than those of the October 2010 and June 2012 VA examiners.  

The Board has considered the Veteran's lay statements.  The Veteran is competent to report his own observations with regard to the symptoms of his cervical spine disability.  See Jandreau, 492 F.3d at 1376-77.  Nothing in those statements is inconsistent with the 10 percent rating currently assigned.  

In addition, the Board considered whether a higher rating is warranted under the regulations relating to additional functional loss due to pain, weakness, fatigability, incoordination, and other factors under DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45.  The Veteran's existing disability rating accounts for tenderness and, other than the April 2010 private examiner's report,  there is nothing to indicate that his pain causes functional impairment equivalent to the criteria for a rating in excess of 10 percent.  For the reasons stated above, the April 2010 private examiner's findings are of lesser probative value.  

The Board additionally considered whether there are any other Diagnostic Codes which could apply to the Veteran's current cervical spine disability.  Specifically, the  Board has considered whether a higher rating is warranted under the formula for rating IVDS based on incapacitating episodes.  There is no evidence in the record of a diagnosis of IVDS or of incapacitating episodes as defined above.  For these reasons, a rating based on incapacitating episodes caused by IVDS is not warranted.  The Board therefore finds that there are no other potentially applicable Diagnostic Codes by which higher ratings can be assigned.

Any associated objective neurologic abnormalities caused by the Veteran's cervical disability, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a at Note (1).  The evidence of record does not show that the Veteran has any neurologic abnormalities due to his cervical spine disability.  

For these reasons, the Board finds that the Veteran's disability picture is most closely approximated by the 10 percent criteria for the period on appeal.  38 C.F.R. § 4.7.  Therefore, the preponderance of the evidence is against this claim, and it must be denied. 38 C.F.R. § 4.3.  

Hypertension - New and Material Evidence

The Veteran contends that he has hypertension that is etiologically related to his active duty service.

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  When a determination of the AOJ is affirmed by the Board, the AOJ decision is subsumed by the Board's decision.  38 C.F.R. § 20.1104 (2017).  Board decisions are generally final as of the date of their issuance.  38 C.F.R. § 20.1100.  Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured to that claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence is neither cumulative nor redundant of evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  However, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (Fed. Cir. 2000).  In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is generally "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claim of entitlement to service connection, the benefit of the doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The RO denied the Veteran service connection for hypertension in a January 2005 rating decision.  He appealed this issue to the Board, which denied the Veteran's claim in a June 2009 decision.  The Board's decision was final as of the date of its issuance.  38 C.F.R. § 20.1100.  The basis for the June 2009 denial was a lack of evidence of a nexus to service.  

The question is thus whether the Veteran has submitted or VA has otherwise received evidence that was not before the Board in June 2009, that is neither redundant nor cumulative, and that raises a reasonable possibility of substantiating a claim that the Veteran's current hypertension is a result of active duty service.  The evidence that was of record at the time of the June 2009 Board decision included the Veteran's service, VA, civil service, and private treatment records.  

Since the June 2009 decision, VA has received April 2010, January 2012, and January 2018 medical opinions by a private examiner, who opined that the Veteran's hypertension was etiologically related to his active duty service.  As the record now contains more evidence pertinent to the issue of nexus to service than it did in June 2009, the Board finds that new and material evidence has been received which pertains to previously unestablished facts necessary to support the claim.  As this evidence raises a reasonable possibility of substantiating the claim, satisfying the criteria of 38 C.F.R. § 3.156(a) for new and material evidence, the claim is reopened.  

Heart Disability - New and Material Evidence

The Veteran contends that he has a heart disability that is etiologically related to his active duty service.

The RO denied the Veteran service connection for a heart condition in a January 2005 rating decision.  He appealed this issue to the Board, which denied the Veteran's claim in a June 2009 decision.  The Board's decision was final as of the date of its issuance.  38 C.F.R. § 20.1100.  The basis for the June 2009 denial was a lack of evidence of a nexus to service.  

The question is thus whether the Veteran has submitted or VA has otherwise received evidence that was not before the Board in June 2009, that is neither redundant nor cumulative, and that raises a reasonable possibility of substantiating a claim that the Veteran's current heart disability is a result of active duty service.  The evidence that was of record at the time of the June 2009 Board decision included the Veteran's service, VA, and private treatment records.  

Since the June 2009 decision, VA has received April 2010, January 2012, and January 2018 medical opinions by a private examiner, who opined that the Veteran's heart disability was etiologically related to his active duty service.  As the record now contains more evidence pertinent to the issue of nexus to service than it did in June 2009, the Board finds that new and material evidence has been received which pertains to previously unestablished facts necessary to support the claim.  As this evidence raises a reasonable possibility of substantiating the claim, satisfying the criteria of 38 C.F.R. § 3.156(a) for new and material evidence, the claim is reopened.  

Hearing Loss - New and Material Evidence

The Veteran contends that he has bilateral hearing loss that is etiologically related to his active duty service.

The RO denied the Veteran service connection for hearing loss in a January 2005 rating decision.  He appealed this issue to the Board, which denied the Veteran's claim in a June 2009 decision.  The Board's decision was final as of the date of its issuance.  38 C.F.R. § 20.1100.  The basis for the June 2009 denial was a lack of evidence of a current disability or a nexus to service.  

The question is thus whether the Veteran has submitted or VA has otherwise received evidence that was not before the Board in June 2009, that is neither redundant nor cumulative, and that raises a reasonable possibility of substantiating a claim that the Veteran currently has hearing loss that is a result of active duty service.  The evidence that was of record at the time of the June 2009 Board decision included the Veteran's service, VA, civil service, and private treatment records, as well as a February 2004 private medical opinion.  

Since the June 2009 decision, VA has received an April 2010 medical opinion by a different private examiner, who opined that the Veteran had hearing loss and that it was etiologically related to his active duty service.  The Veteran was also afforded a VA examination in September 2010 and an addendum opinion in April 2011.  The September 2010 VA examiner diagnosed left ear hearing loss.  As the record now contains more evidence pertinent to the issues of a current disability and nexus to service than it did in June 2009, the Board finds that new and material evidence has been received which pertains to previously unestablished facts necessary to support the claim.  As this evidence raises a reasonable possibility of substantiating the claim, satisfying the criteria of 38 C.F.R. § 3.156(a) for new and material evidence, the claim is reopened.  

Hypertension - Service Connection

The Veteran has a current diagnosis of hypertension.  He contends that this disability is due to obesity caused by his service-connected disabilities.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In 2017, VA's General Counsel issued a precedent opinion which held that obesity is not subject to service connection on a direct basis, cannot qualify as an in-service disease or injury for the purposes of service connection, and generally cannot be service connected on a secondary basis as a disability directly resulting from a service-connected disability.  VAOPGCPREC 1-2017 (Jan. 22, 2017).  It was further held, however, that obesity can be an "intermediate step" between a service-connected disability and a current disability that may be service-connected on a secondary basis.  Id.

The presumption of service connection applies to anyone who served on active duty for 90 days of active, continuous service.  38 C.F.R. § 3.307(a)(1) (2017); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  Post-service development of hypertension to a degree of 10 percent within one year from the date of separation from such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As discussed below, the Veteran's hypertension did not have its onset until decades after the end of his active duty service.  Therefore presumptive service connection is not warranted. 

For rating purposes, VA defines hypertension as diastolic blood pressure of predominantly 90mm or greater, which must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).  Isolated systolic hypertension is defined as systolic blood pressure of predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  Id.

The record does not reflect, and the Veteran does not contend, that hypertension had its onset in service or within one year thereafter.  The Veteran's service treatment records do not reflect any complaint or diagnosis of hypertension.  During the Veteran's May 1967 separation examination, his heart and vascular system were found to be normal and the Veteran denied any history of high or low blood pressure.  The Board notes that the Veteran's diastolic blood pressure at separation was exactly 90mm but, as stated above, a diagnosis of hypertension requires multiple readings.  

A September 1976 VA treatment record notes diastolic blood pressure of 70 and systolic blood pressure of 130.  

There are no further notations in the record of blood pressure in the hypertensive range for decades.  A July 1985 Civil Service treatment record notes diastolic blood pressure of 100mm and systolic blood pressure of 192mm.  An October 1994 private treatment record notes diastolic blood pressure of 90mm.  An October 1998 private treatment record notes a diagnosis of hypertension and that it was controlled.  

In a September 2003 statement, the Veteran reported that his hypertension was diagnosed in March 1988 and opined that it may have been caused or aggravated by over the counter medication for his nose, back, and leg.  In a February 2008 statement, the Veteran specifically recanted this opinion and opined instead that the causes were sleep apnea and restricted nasal passages.  

The Veteran has submitted an April 2010 examination by a private examiner.  The examiner noted that the Veteran had gained weight since his separation from active duty service and opined that he "has been unable to exercise due to his spine problems and this likely accounts for his weight gain."  The examiner further opined that each pound of weight gained added to the length of the Veteran's blood vessels, which in turn increased the load on them and therefore increased blood pressure.  The examiner added that, in his opinion, the record did not support another more likely cause for hypertension.  

The Veteran was afforded a VA examination in October 2010.  The examiner noted a diagnosis of hypertension in 1988 when the Veteran presented with congestive heart failure but did not opine as to its etiology.  

The Veteran was afforded an additional VA medical opinion based on review of records in May 2011.  The examiner noted that there was one blood pressure reading during the Veteran's active duty service with a borderline diastolic value but that the "diagnosis of hypertension cannot be made on the basis of one reading, as it is well known that blood pressure varies."  The examiner further opined that any conjecture about what other readings at that time would have said was moot because "the reading taken in 1976, several years later, was clearly well within the normal range," which "proves that the [V]eteran did not have hypertension in 1976 or earlier."  

The Veteran has also submitted a January 2012 examination by the same private examiner.  The examiner opined that the Veteran's sleep apnea had also caused weight gain, which in turn caused hypertension.

The Veteran was afforded an additional VA examination in June 2012.  The examiner opined that the Veteran's hypertension could not have been caused by a nasal fracture or deviated septum because there was no documentation of a fractured nose or deviated septum.  Because the Veteran is now service-connected for a deviated septum and nasal fracture, this opinion is of little probative value.  

In January 2018, a VHA physician reviewed the available medical records.  The VHA physician opined that the Veteran's sleep apnea should not have been service-connected but, because the VHA physician went on to provide opinions based on the fact that the Veteran's sleep apnea is service-connected, this is an incidental finding with no bearing on the issues before the Board.  The VHA physician opined that sleep apnea "is not a known cause of obesity and would not be directly causative of any inability to exercise which might contribute to weight gain."  The VHA physician further opined that veterans with degenerative disc disease are still capable of exercising and noted specific exercises often performed by veterans with more severe mobility impairments than the Veteran's.  The VHA physician described in detail how, even if the Veteran's service-connected disabilities caused an inability to exercise, that inability would have played a relatively minor role in causing weight gain when compared to age and diet.  The VHA physician noted that "[v]eterans with spinal cord injuries who are rendered functionally paraplegic or quadriplegic do not inherently develop obesity as intake is better matched with expenditure via adequate meal planning."  The VHA physician opined that the Veteran's hypertension "would alternatively be more likely due to the usual known causes which are genetic, excess dietary sodium, nicotine dependence, etc."

The Veteran has also submitted a January 2018 opinion by the same private examiner.  The examiner opined that inability to exercise played ten times the role in causing weight gain as age per year and that inability to exercise was therefore the cause of the Veteran's weight gain.  This opinion ignores that the VHA physician was referring to the overall impact of age instead of the impact of each specific year.  More importantly, the private examiner does not respond to the VHA physician's opinions regarding the Veteran's continued ability to exercise and the role of diet and caloric intake in causing obesity.  

The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in this case he is not competent to provide an etiology opinion for his hypertension.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran in this case is not shown to possess any pertinent medical training or expertise that would make him competent to render an opinion on the etiology of any current hypertension or to express an opinion about when his symptoms first warranted any medical diagnosis.  See Jandreau, 492 F.3d at 1376-77.  Thus, the Veteran's opinion that his current hypertension is etiologically related to obesity that was in turn caused by his service-connected disabilities is not a competent opinion and it cannot be assigned any probative weight.  Rather, the medical findings and opinions of trained medical professionals warrant greater probative weight than the Veteran's lay contentions in this case.  

The January 2018 VHA physician's opinion is thorough and compelling.  The VHA physician convincingly explained how the Veteran's service-connected disabilities would not have caused an inability to exercise and how, even if they had, that would not have been sufficient to cause obesity.  The private examiner's findings, as noted above, do not address the core of the VHA physician's opinion; the Board therefore finds that the VHA physician's opinion is of greater probative value than that of the private examiner.  No examiner has addressed the Veteran's prior contention that medications caused his hypertension, but the Veteran has specifically withdrawn that contention.  

Furthermore, the Board has also considered whether service connection for hypertension is warranted on a presumptive basis as a chronic disease.  In this case, there is no evidence that he was diagnosed with or was otherwise shown to have  hypertension during service or within one year after separation from service.  As noted above, the single reading in the hypertensive range during that period is insufficient for a diagnosis, the Veteran in this case does not contend that hypertension had such an early onset, and he would not be competent to diagnose himself with hypertension if he had so contended.  Therefore, this presumption is inapplicable in the current case.  

Because the preponderance of the evidence is thus against finding that the Veteran's hypertension is etiologically related to his active duty service, had its onset within one year thereafter, or is etiologically related to service-connected disabilities, entitlement to service connection for hypertension is denied.

Heart Disability - Service Connection

The Veteran contends that he has a heart disability due to hypertension or to obesity caused by his service-connected disabilities.  

Post-service development of cardiovascular disease to a degree of 10 percent within one year from the date of separation from such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As discussed below, if the Veteran has a heart disability, it did not have its onset until decades after the end of his active duty service.  Therefore presumptive service connection is not warranted. 

The record does not reflect, and the Veteran does not contend, that a heart disability had its onset in service or within one year thereafter.  The Veteran's service treatment records do not reflect any complaint or diagnosis of a heart disability.  During the Veteran's May 1967 separation examination, his heart and vascular system were found to be normal and the Veteran denied any history of palpitation or a pounding heart.  

An October 1998 private treatment record notes a history of congestive heart failure.  

In a September 2003 statement, the Veteran reported that his heart disability was diagnosed in March 1988 and opined that it may have been caused or aggravated by over the counter medication for his nose, back, and leg.  In a February 2008 statement, the Veteran specifically recanted this opinion and opined instead that the causes were sleep apnea and restricted nasal passages.  

A May 2006 VA echocardiogram noted a borderline dilated left ventricle, mild to moderate concentric left ventricular hypertrophy, and mildly to moderately reduced left ventricular systolic function.  

The Veteran has submitted an April 2010 examination by a private examiner.  The examiner noted that the Veteran's 2006 echocardiogram showed an enlarged heart and opined that this was caused by the Veteran's hypertension.   

The Veteran was afforded a VA examination in October 2010.  The examiner diagnosed congestive heart failure and noted the Veteran's report of onset in 1988 but did not opine as to its etiology.  

The Veteran was afforded an additional VA medical opinion based on review of records in May 2011.  The examiner found no evidence of heart failure since the Veteran's sleep apnea and hypertension had been stabilized and opined that heart failure was therefore not secondary to service.  

The Veteran has also submitted a January 2012 examination by the same private examiner.  The examiner opined that the Veteran's sleep apnea had also caused weight gain, which in turn caused hypertension, which in turn caused cardiac disease.

The Veteran was afforded an additional VA examination in June 2012.  The examiner opined that the Veteran's congestive heart failure could not have been caused by a nasal fracture or deviated septum because there was no documentation of a fractured nose or deviated septum.  Because the Veteran is now service-connected for a deviated septum and nasal fracture, this opinion is of little probative value.  

In January 2018, a VHA physician reviewed the available medical records.  As described above, the VHA physician opined that the Veteran's service-connected disabilities did not cause obesity and provided a detailed, thorough explanation for this opinion, as noted above.  The VHA physician also opined that, because cardiac studies from 2007 and 2010 showed normal ejection fraction, there was no evidence of a diagnosis of congestive heart failure.   

The Veteran has also submitted a January 2018 opinion by the same private examiner.  The Board has discussed this opinion, including why it is of lesser probative value, in detail above.  

The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno, 6 Vet. App. at 470.  However, in this case he is not competent to provide an etiology opinion for a heart disability.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  Kahana, 24 Vet. App. 428.  The Veteran in this case is not shown to possess any pertinent medical training or expertise that would make him competent to render an opinion on the etiology of any current heart disability or to express an opinion about when his symptoms first warranted any medical diagnosis.  See Jandreau, 492 F.3d at 1376-77.  Thus, the Veteran's opinion that his current heart disability is etiologically related to obesity that was in turn caused by his service-connected disabilities is not a competent opinion and it cannot be assigned any probative weight.  Rather, the medical findings and opinions of trained medical professionals warrant greater probative weight than the Veteran's lay contentions in this case.  

Given the Board's finding above that the Veteran's hypertension is not service-connected, the private examiner's opinion that the Veteran's service-connected disabilities caused obesity, which in turn caused hypertension, which in turn caused a heart disability, cannot provide a basis for service connection.  No other examiner or treatment provider has found a nexus between the Veteran's service-connected disabilities and a current heart disability.  As noted above, the Board finds the January 2018 VHA physician's opinion thorough and compelling.  The Board notes that the VHA physician did not find a current heart disability but, given that the VHA physician's rationale against a nexus between the Veteran's service-connected disabilities and obesity applies with equal force against the Veteran's theory of nexus whether there is or is not a current disability, this finding is incidental to the VHA physician's opinion.  No examiner has addressed the Veteran's prior contention that medications caused his heart disability, but the Veteran has specifically withdrawn that contention.  

Furthermore, the Board has also considered whether service connection for a heart disability is warranted on a presumptive basis as a chronic disease.  In this case, there is no evidence that he was diagnosed with or was otherwise shown to have  a heart disability during service or within one year after separation from service.  The Veteran in this case does not contend that a heart disability had such an early onset and he would not be competent to diagnose himself with a heart disability if he had so contended.  Therefore, this presumption is inapplicable in the current case.  

Because the preponderance of the evidence is thus against finding that the Veteran has a heart disability that is etiologically related to his active duty service, had its onset within one year thereafter, or is etiologically related to service-connected disabilities, entitlement to service connection for a heart disability is denied.

Renal Disability - Service Connection

The Veteran contends that he has a renal disability due to hypertension or to obesity caused by his service-connected disabilities.  

Post-service development of renal disease to a degree of 10 percent within one year from the date of separation from such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As discussed below, the Veteran's renal disability did not have its onset until decades after the end of his active duty service.  Therefore presumptive service connection is not warranted. 

The record does not reflect, and the Veteran does not contend, that a renal disability had its onset in service or within one year thereafter.  The Veteran's service treatment records do not reflect any complaint or diagnosis of a renal disability.  During the Veteran's May 1967 separation examination, his endocrine system was found to be normal and the Veteran denied any history of frequent or painful urination, kidney stones, blood in urine, or sugar or albumen in urine.  

A 2002 private treatment record notes a history of renal insufficiency.  

The Veteran has submitted an April 2010 examination by a private examiner.  The examiner diagnosed renal damage in the form of hypertensive nephropathy and opined that it was caused by the Veteran's hypertension.   

The Veteran was afforded a VA examination in October 2010.  The examiner noted records of mild renal insufficiency since 2006 but did not opine as to its etiology.  

The Veteran was afforded an additional VA medical opinion based on review of records in May 2011.  The examiner opined that the Veteran's renal failure was not related to service because his hypertension was not service-connected.  

The Veteran has also submitted a January 2012 examination by the same private examiner.  The examiner opined that the Veteran's sleep apnea had also caused weight gain, which in turn caused hypertension, which in turn caused hypertensive renal disease.

The Veteran was afforded an additional VA examination in June 2012.  The examiner opined that the Veteran's renal disability could not have been caused by a nasal fracture or deviated septum because there was no documentation of a fractured nose or deviated septum.  Because the Veteran is now service-connected for a deviated septum and nasal fracture, this opinion is of little probative value.  

In January 2018, a VHA physician reviewed the available medical records.  As described above, the VHA physician opined that the Veteran's service-connected disabilities did not cause obesity and provided a detailed, thorough explanation for this opinion.  The VHA physician also opined that obesity is not a direct cause of hypertensive nephrosclerosis and that it was more likely than not that the Veteran's hypertensive nephrosclerosis had been caused or exacerbated by his hypertension.  

The Veteran has also submitted a January 2018 opinion by the same private examiner.  The Board has discussed this opinion in detail above, including why it is of limited probative value.  

The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno, 6 Vet. App. at 470.  However, in this case he is not competent to provide an etiology opinion for a renal disability.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  Kahana, 24 Vet. App. 428.  The Veteran in this case is not shown to possess any pertinent medical training or expertise that would make him competent to render an opinion on the etiology of his current renal disability or to express an opinion about when his symptoms first warranted any medical diagnosis.  See Jandreau, 492 F.3d at 1376-77.  Thus, the Veteran's opinion that his current renal disability is etiologically related to obesity that was in turn caused by his service-connected disabilities is not a competent opinion and it cannot be assigned any probative weight.  Rather, the medical findings and opinions of trained medical professionals warrant greater probative weight than the Veteran's lay contentions in this case.  

The VA and private examiners have all reached the same conclusion: that the Veteran's renal disability is due to his hypertension.  Given the Board's finding above that the Veteran's hypertension is not service-connected, it follows that none of these opinions can provide a basis for service connection.  

Furthermore, the Board has also considered whether service connection for a renal disability is warranted on a presumptive basis as a chronic disease.  In this case, there is no evidence that he was diagnosed with or was otherwise shown to have  a renal disability during service or within one year after separation from service.  The Veteran in this case does not contend that a renal disability had such an early onset and he would not be competent to diagnose himself with a renal disability if he had so contended.  Therefore, this presumption is inapplicable in the current case.  

Because the preponderance of the evidence is thus against finding that the Veteran has a renal disability that is etiologically related to his active duty service, had its onset within one year thereafter, or is etiologically related to service-connected disabilities, entitlement to service connection for a renal disability is denied.

In reaching the conclusions above, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims except to the extent granted herein, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an effective date earlier than April 27, 2010 for service connection for degenerative joint disease, L4-5 and L5-S1 is denied.  

Entitlement to an effective date earlier than April 27, 2010 for service connection for cervical spine degenerative joint disease is denied.  

Entitlement to a disability rating in excess of 10 percent for degenerative joint disease, L4-5 and L5-S1 is denied.  

Entitlement to a disability rating in excess of 10 percent for cervical spine degenerative joint disease is denied.  

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened.  

New and material evidence having been received, the claim of entitlement to service connection for a heart disability is reopened.  

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.  

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for a heart disability is denied.  

Entitlement to service connection for a renal disability is denied.


REMAND

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran was most recently afforded a VA examination in September 2010, at which time the Veteran's hearing thresholds only met VA's criteria for disability in the left ear.  See 38 C.F.R. § 3.385 (2017).  The examiner did not have the Veteran's medical records available for review and therefore declined to provide an opinion as to etiology.  The Veteran was afforded a supplemental opinion by a different VA examiner in April 2011.  The April 2011 examiner opined that the Veteran's "notch-shaped hearing loss pattern is suggestive of noise injury, but there is no evidence in the record that the current left ear hearing loss was related to military noise exposure during military service as a light weapons infantryman."  The examiner did not explain what other source of noise exposure could have caused the Veteran's hearing loss; during the September 2010 VA examination, the Veteran denied any significant noise exposure outside of his military service.  A new examination is warranted to obtain an adequate nexus opinion and updated audiometric findings.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an examination by an appropriate clinician for the purpose of determining the nature and etiology of the Veteran's hearing loss.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

Although an independent review of the claims file is required, the Board calls the examiner's attention to the April 2011 VA examiner's finding that the Veteran's hearing loss was consistent with noise injury and the Veteran's statement during the September 2010 VA examination that he had no significant noise exposure outside of his military service.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss began during active service, is related to an incident of service, or began within one year after discharge from active service.

The rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.  

2.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


